Title: To Thomas Jefferson from Robert Smith, 4 May 1802
From: Smith, Robert
To: Jefferson, Thomas


            Sir!Nav Dep 4 May 1802
            Mr. John R Leaycraft of New York, & Mr. Drury M. Allen of Buckingham County, Virginia, have been strongly recommended for Midshipmen in the Navy—
            I therefore do myself the honor to enclose Warrants for them, wc. require your signature, should you concur in their appointment—
            I have the honor to be, most respectfully, Sir, Your ob servt.
            Rt Smith
          